

Exhibit 10.16
Millendo Therapeutics, Inc.


Stock Option Grant Notice
(2019 Equity Incentive Plan)


Sub-Plan for French Residents


Millendo Therapeutics, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”) and either the Stock Option Sub-Plan for French
residents (“SO French Sub-Plan”) or the Restricted Stock Units Sub-Plan for
French Residents (“RSU French Sub-Plan”, and either the SO French Sub-Plan or
the RSU French Sub-Plan, the “Sub-Plan”, and together, the “Sub-Plans”)
established in accordance with the Plan, hereby grants to Optionholder an option
to purchase the number of shares of the Company’s Common Stock set forth below.
This option is subject to all of the terms and conditions as set forth in this
Stock Option Grant Notice, in the Option Agreement, the Plan, the applicable
Sub-Plan, and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan, the applicable Sub-Plan, or the Option Agreement
will have the same definitions as in the Plan, such Sub-Plan or the Option
Agreement. If there is any conflict between the terms in this Stock Option Grant
Notice and the Plan or the Sub-Plan, the terms of the Plan or Sub-Plan, as
applicable, will control.



Optionholder:Date of Grant:Vesting Commencement Date:Number of Shares Subject to
Option:Exercise Price (Per Share) (US$)Total Exercise Price (US$):Expiration
Date:



Type of Grant:  Nonstatutory Stock Option and French Qualified Stock Option


Exercise Schedule: Same as Vesting Schedule


Vesting Schedule: This option will become exercisable (“vest”) as to 25% of the
original number of Shares on the first anniversary of the Vesting Commencement
Date and as to the remaining Shares in equal monthly installments over 36 months
following the first anniversary of the Vesting Commencement Date, subject to
Optionholder’s Continuous Service as of each such date.


Payment:  By one or a combination of the following items (described in the
Option Agreement):
☒ By cash, check, bank draft or money order payable to the Company
☒ Pursuant to a Regulation T Program if the shares are publicly traded









--------------------------------------------------------------------------------



Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement,
the Plan and the applicable Sub-Plan. Optionholder acknowledges and agrees that
this Stock Option Grant Notice and the Option Agreement may not be modified,
amended or revised except as provided in the Plan. Optionholder further
acknowledges that as of the Date of Grant, this Stock Option Grant Notice, the
Option Agreement, the Plan and the applicable Sub-Plan set forth the entire
understanding between Optionholder and the Company regarding this option award
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of, if applicable, (i) equity
awards previously granted and delivered to Optionholder, (ii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law and (iii) any written employment agreement, severance agreement,
offer letter or other written agreement entered into between the Company and
Participant specifying the terms that should govern this specific option. By
accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.



Millendo Therapeutics,
Inc.Optionholder:By:__________________________________________________________________________________________SignatureSignatureTitle:__________________________________________Date:__________________________________________Date:__________________________________________



Attachments: Option Agreement, 2019 Equity Incentive Plan (with applicable
Sub-Plan attached as an Appendix thereto) and Notice of Exercise







--------------------------------------------------------------------------------



Attachment I


Millendo Therapeutics, Inc.


Option Agreement
(2019 Equity Incentive Plan)
(Nonstatutory Stock Option)


Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Millendo Therapeutics, Inc. (the “Company”) has granted you an option
under its 2019 Equity Incentive Plan (the “Plan”) and either the Stock Option
Sub-Plan for French residents (“SO French Sub-Plan”) or the Restricted Stock
Units Sub-Plan for French Residents (“RSU French Sub-Plan”, and either the SO
French Sub-Plan or the RSU French Sub-Plan, the “Sub-Plan”, and together, the
“Sub-Plans”) established in accordance with the Plan, to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan or applicable Sub-Plan, the terms of the Plan or Sub-Plan, as
applicable, will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan or applicable
Sub-Plan will have the same definitions as in the Plan or such Sub-Plan, as
applicable.


The details of your option, in addition to those set forth in the Grant Notice,
the Plan and the applicable Sub-Plan, are as follows:


1.Vesting. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service.


2.Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments. All amounts due are payable in
United States dollars calculated by reference to the local currency to United
States dollar exchange rate published in The Wall Street Journal on the date of
exercise (or if the date of exercise is not a business day in the United States,
the next available business day in the United States). Neither the Company, the
Employer (as defined below) nor any Affiliate of the Company shall be liable for
any foreign exchange rate fluctuation that may affect the value of the option or
of any amounts due to Optionholder pursuant to the exercise of the option or the
subsequent sale of any Shares acquired upon exercise.


3.Method of Payment. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include, provided that at the time of
exercise the Common Stock is publicly traded, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds. This manner of payment is
also known as a “broker-assisted exercise”, “same day sale”, or “sell to cover”.


4.Whole Shares. You may exercise your option only for whole shares of Common
Stock.


5.Securities Law Compliance. In no event may you exercise your option unless the
shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations. Optionholder
understands that the Company is under no obligation to register or qualify
shares of Common Stock with any state or foreign securities commission or to
seek approval or clearance from any governmental authority for the issuance or
sale of shares of Common Stock. Further, Optionholder agrees that the Company
shall have unilateral authority to amend the Plan, Sub-Plan and this Option
Agreement without Optionholder’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.


6.Term. This option may only be exercised during the time period provided by the
Plan and the applicable Sub-Plan, and in accordance with any terms set forth in
the Stock Option Grant Notice and this Option Agreement.


7.Exercise. You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or



--------------------------------------------------------------------------------



completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
as set forth in Section 10, or as provided under the Plan or Sub-Plan.


8.Transferability. Except as otherwise provided in this Section 8, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.


(a)Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.


(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.


(c)Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.


9.Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate or Employer, or of the Company or an Affiliate or Employer to
continue your employment. In addition, nothing in your option will obligate the
Company or an Affiliate or Employer, their respective stockholders, boards of
directors, officers or employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate or Employer.


10.Tax Obligations.


(a)Optionholder acknowledges that, regardless of any action taken by the Company
or, if different, Optionholder’s employer (the “Employer”) the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax‑related items related to Optionholder’s
participation in the Plan and legally applicable to Optionholder (“Tax-Related
Items”), is and remains Optionholder’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. Optionholder further
acknowledges that the Company and/or the Employer make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends. Further, if
Optionholder is subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, Optionholder acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


(b)Prior to the relevant taxable or tax withholding event, as applicable,
Optionholder agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Optionholder authorize the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by withholding from payroll and any other amounts payable to
Optionholder, including any proceeds due to Optionholder from the sale of shares
of Common Stock acquired at exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company on Optionholder’s
behalf (including by means of a “same day sale” pursuant to a program developed
under Regulation T as promulgated by the U.S. Federal Reserve Board) pursuant to
this authorization without further consent.



--------------------------------------------------------------------------------



(c)Upon Optionholder’s request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to Optionholder upon the exercise of this Option a number of
whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the maximum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of this Option as a liability for financial accounting
purposes). Any adverse consequences to Optionholder arising in connection with
such share withholding procedure shall be Optionholder’s sole responsibility.


(d)Optionholder may not exercise this Option unless the tax withholding
obligations of the Company and/or any Affiliate for Tax-Related Items are
satisfied. Accordingly, Optionholder may not be able to exercise this Option
when desired even though the Option is vested, and the Company shall have no
obligation to issue a certificate for such shares of Common Stock or release
such shares of Common Stock from any escrow provided for herein unless such
obligations are satisfied.


(e)Optionholder hereby agrees that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes Optionholder’s tax liabilities. Optionholder will not make any claim
against the Company, or any of its officers, Directors, Employees or affiliates
related to tax liabilities arising from this Option or Optionholder’s other
compensation.


11.Tax Consultation. Optionholder understands that Optionholder may suffer
adverse tax consequences as a result of Optionholder’s purchase or disposition
of the Shares. Optionholder represents that Optionholder has consulted with any
tax consultants Optionholder deems advisable in connection with the purchase or
disposition of the Shares and that Optionholder is not relying on the Company
for any tax advice.


12.Notices. Any notices provided for in your option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, ten
(10) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


13.Personal Data. Optionholder understands that the Employer, if applicable, the
Company, and/or its Affiliates or Employer hold certain personal information
about Optionholder, including but not limited to Optionholder’s name, home
address, telephone number, date of birth, social security or equivalent tax
identification number, salary, nationality, job title, and details of this
Option (the “Personal Data”). Certain Personal Data may also constitute
“Sensitive Personal Data” or similar classification under applicable local law
and be subject to additional restrictions on collection, processing and use of
the same under such laws. Such data include but are not limited to Personal Data
and any changes thereto, and other appropriate personal and financial data about
Optionholder. Optionholder hereby provides express consent to the Company and
its Affiliates or Employer to collect, hold, and process any such Personal Data
and Sensitive Personal Data. Optionholder also hereby provides express consent
to the Company and/or its Affiliates or Employer to transfer any such Personal
Data and Sensitive Personal Data outside the country in which Optionholder is
employed or retained, including transfers to the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. Optionholder has been informed of Optionholder’s right to access
and correct Optionholder Personal Data and/or Sensitive Personal Data by
applying to the Company representative identified herein.


14.Governing Plan and Sub-Plan Documents. Your option is subject to all the
provisions of the Plan and applicable Sub-Plan, the provisions of which are
hereby made a part of your option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan and such Sub-Plan. If there is
any conflict between the provisions of your option and those of the Plan or
Sub-Plan, the provisions of the Plan or Sub-Plan, as applicable, will control.
In addition, your option (and any compensation paid or shares issued under your
option) is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law.


15.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you



--------------------------------------------------------------------------------



acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.


16.Effect on Other Employee Benefit Plans. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate or Employer, except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s or any Affiliate’s or Employer’s employee benefit
plans.


17.Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.


18.Severability. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.


19.Language. If Optionholder has received this Option Agreement, or any other
document related to the option and/or the Plan or Sub-Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.


20.Miscellaneous.


(a)The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.


(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.


(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.


(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.


(f)Participation in the Plan is voluntary and Optionholder must accept the terms
and conditions of the Plan and this option as a condition to participating in
the Plan and receipt of this Option. This option and any other awards under the
Plan are voluntary and occasional and do not create any contractual or other
right to receive future awards or other benefits in lieu of future awards.


* * *


This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.











--------------------------------------------------------------------------------



Attachment II


2019 Equity Incentive Plan





--------------------------------------------------------------------------------



Appendix I


Sub-Plan for French Residents









--------------------------------------------------------------------------------



Attachment III


Notice of Exercise




Millendo Therapeutics, Inc.
Date of Exercise: _______________


This constitutes notice to Millendo Therapeutics, Inc. (the “Company”) under my
stock option that I elect to purchase the below number of shares of Common Stock
of the Company (the “Shares”) for the price set forth below.



Type of option:Nonstatutory and French QualifiedStock option dated:Number of
Shares as to which option is exercised:_______________Certificates to be issued
in name of:_______________Total exercise price:US$____________Cash payment
delivered herewith:US$____________
Regulation T Program (cashless exercise1:
US$____________



By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Millendo Therapeutics, Inc. 2019 Equity
Incentive Plan or any applicable sub-plan thereunder, and (ii) to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option.


Very truly yours,






__________________________________________________




___________________________
1 Shares must meet the public trading requirements set forth in the option.

